743 F.2d 763
SCHIFFAHARTSGESELLSCHAFT LEONHARDT & CO., Plaintiff-Appellant,v.A. BOTTACCHI S.A. DE NAVEGACION, Defendant-Appellee.
No. 83-8019.
United States Court of Appeals,Eleventh Circuit.
Sept. 21, 1984.

Robert S. Glenn, Jr., Savannah, Ga., for plaintiff-appellant.
Lamar Walter, Savannah, Ga., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Georgia.ON PETITION FOR REHEARING EN BANC
(Opinion May 29, 1984, 11th Cir.1984, 732 F.2d 1543)
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.

BY THE COURT:

1
A member of this Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by this Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of en banc briefs.